Case: 13-60767      Document: 00512755774         Page: 1    Date Filed: 09/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                           September 3, 2014
                                    No. 13-60767
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


LIMROD MELVIN HENRY,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A035 218 158


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
PER CURIAM: *
       Limrod Melvin Henry, a native and citizen of Antigua and Barbuda,
petitions this court for review of an order of the Board of Immigration Appeals
(BIA) denying his untimely motion to reopen removal proceedings which found
him ineligible for relief under the Convention Against Torture (CAT). Henry
asserts that the BIA erred in denying his request to reopen his removal
proceedings for withholding of removal under CAT based on changed country


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60767      Document: 00512755774     Page: 2   Date Filed: 09/03/2014


                                  No. 13-60767

conditions. The Government contends that this court lacks jurisdiction to
review the petition.
      Henry’s removal results from his conviction of an aggravated felony.
Henry does not dispute that he was convicted of an aggravated felony. Due to
Henry’s aggravated felony conviction, our review is limited by statute to
constitutional or legal claims. See Siwe v. Holder, 742 F.3d 603, 607 (5th Cir.
2014); 8 U.S.C. § 1252(a)(2)(C) & (D).         In this context, we do not have
jurisdiction to review factual determinations made by the BIA. See Escudero-
Arciniega v. Holder, 702 F.3d 781, 785 (5th Cir. 2012). Thus in Escudero-
Arciniega, we dismissed for lack of jurisdiction an aggravated felon’s petition
for review of a denial of CAT relief where the challenge was based on fact
issues. Id.     In contrast, we refused to dismiss for lack of jurisdiction an
aggravated felon’s petition for review of denial of CAT relief where the
challenge was based “on three carefully framed and discrete legal questions.”
Sealed Petitioner v. Sealed Respondent, No. 13-60157, 2014 WL 1814211, at *2-
3 (5th Cir. May 6, 2014) (unpublished). In this case, after reviewing Henry’s
brief, we are persuaded that Henry is challenging the BIA’s factual
determinations. And since we “would not have had the authority to review a
direct petition,” Henry “cannot manufacture jurisdiction simply by petitioning
this court to review the BIA’s denial of his motion to reopen.” See Assaad v.
Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004).
      Accordingly, Henry’s petition for review is DISMISSED for lack of
jurisdiction.




                                        2